Exhibit Calculation of Ratio of Earnings to Fixed Charges Year Ended December 31, 2005 2006 2007 2008 2009 (In thousands, except ratio of earnings to fixed charges) Income from continuing operations before income taxes $ 73,152 $ 191,428 $ 223,129 $ 160,904 $ 417 Fixed charges(1) Interest expense 6,022 6,800 7,106 7,369 7,119 Amortization of debt issuance cost 3,308 436 421 506 399 Interest included in rental expense 632 918 899 992 1,071 Total fixed charges $ 9,962 $ 8,154 $ 8,426 $ 8,867 $ 8,589 Earnings(2) $ 83,114 $ 199,582 $ 231,555 $ 169,771 $ 9,006 Ratio of earnings to fixed charges 8.3 24.5 27.5 19.1 1.1 (1) “Fixed charges” consist of interest expense on indebtedness, amortization of debt issuance costs and the estimated portion of rental expense deemed a reasonable approximation of this interest factor. (2)“Earnings” consist of income from continuing operations before income taxes plus fixed charges.
